Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 18, 2020

                                      No. 04-20-00037-CR

                                    Kevin Jon WARNKEN,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 19-02-0029-CRA
                         Honorable Russell Wilson, Judge Presiding


                                         ORDER
       Appellant’s first unopposed motion for an extension of time to file the appellant’s brief is
granted in part. We order the appellant’s brief due by April 27, 2020.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court